Citation Nr: 0103904	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to increased evaluations for low 
back pain with spondylosis and cervical spondylosis with 
stenosis of neural foramina will be the subject of a separate 
decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  A hearing was held at the RO in October 1998.  


FINDINGS OF FACT

1.  Service connection is in effect for low back pain with 
spondylosis and cervical spondylosis with stenosis of neural 
foramina; the veteran's combined service-connected disability 
evaluation is 40 percent. 

2.  The veteran has a Bachelor of Arts degree (BA) in English 
and a Master of Divinity degree; while in the military, his 
duties included that of a book and record keeper, a substance 
abuse counselor, and a career counselor.  

3.  After separating from service, the veteran initially 
worked as a teacher and then as a local pastor; recently, he 
has been a chaplain at a hospital. 

4.  The veteran's educational background and work experience 
has adequately prepared him for an occupation consistent with 
his abilities, aptitudes, and interests, and the record does 
not establish that the veteran has an impairment of his 
ability to pursue or maintain employment consistent with his 
abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 1991 & Supp. 2000 ); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background.

A review of the evidentiary record in this case reflects that 
the veteran has established entitlement to service connection 
for low back pain with spondylosis and cervical spondylosis 
with stenosis of neural foramina.  His nonservice-connected 
disabilities include decreased visual acuity, chest pain, the 
residuals of right foot surgery, a dorsal spine disability, 
and hearing loss.  Currently, his combined service-connected 
disability evaluation is 40 percent (and has been since 
October 1996).  

The veteran filed an application for vocational 
rehabilitation benefits (VA Form 21-1900) in July 1997.  

The veteran was afforded a VA examination in August 1997, the 
report of which indicates that he related that he began 
experiencing neck pain in 1991, and that currently he is in 
constant pain and takes medication.  In addition, he reported 
occasional numbness and tingling about the left face and 
head.  He also reported that he first sought treatment for a 
low back disability in 1981 and experiences low back pain 
when lifting something heavy.  Relevant physical examination 
revealed a normal gait, normal upper extremity strength, 
tenderness about the cervical spine, and limitation of 
cervical spine motion with pain.  Further, some limitation of 
low back motion, without pain, was noted.  The pertinent 
diagnoses were degenerative disc disease C3-4, C4-5, C5-6, 
and C6-7; and degenerative joint disease of the lumbar spine 
and very minimal spondylosis.  

During a January 1998 hearing (regarding issues which are the 
subject of another Board decision rendered concurrently with 
this decision), the veteran testified that his cervical spine 
disability affects his work as a pastor in that driving to 
visitations and giving long sermons cause pain, and he feels 
that this prevents him from being effective.  He noted that 
people understand his limitations, but that they do hamper 
his ability to perform his work.

In April 1998, the veteran completed a Counseling Record-
Personal Information (VA Form 28-1902), wherein he indicated 
that he obtained a BA in English from Fairleigh Dickinson 
University (Fairleigh Dickinson) and a Master of Divinity 
degree from Drew University in 1996.  He also noted that he 
attended community college in the 1970s.  The veteran 
indicated that during active duty, he was worked as a book 
and record keeper, a substance abuse counselor, and a career 
counselor; and that he worked at Germana Community College 
and as a local pastor.  He noted that he was interested in 
teaching and instructing.  The veteran described his 
disabilities (neck and back disabilities) and that time spent 
on the road was compounding his disability as a result of 
constant sitting and driving in a confined position. 

Based on the results of a comprehensive evaluation of the 
veteran in April 1998, a VA (contract) counseling 
psychologist submitted a Counseling Record - Narrative Report 
(VA Form 28- 1902b) in May 1998, in which it was noted that 
the veteran had an impairment of employability, that his 
service-connected disability materially contributed to this 
impairment of employability, but that he had overcome the 
effects of impairment of employability.   

In this record, it is noted that the veteran was graduated 
from high school in 1972 and enrolled in County College of 
Morris, and earned an "AAS" degree while working as a 
Financial Aide Assistant (Student Aide position) from 1972 to 
1973.  Further, he had worked as a part-time Porter for Exxon 
Corporation, and held various other short term jobs until 
1978, when he secured a photocopier job with Nabisco, Inc.  
He kept this job until he entered service in 1979.  

The report noted the veteran's occupations in service, and 
that while in service, he attended and was graduated from 
Fairleigh Dickinson with a BA in English (in 1985) and then 
enrolled in Drew University and earned a Master of Divinity 
degree.  It is noted that prior to separating from service, 
the veteran secured a teaching position in religion at 
Germana Community College (from June 1996 to June 1997), but 
that did not enjoy teaching religion to students who were 
only attempting to fulfill academic requirements to graduate.  
The report further indicates that the veteran reportedly 
would eventually like to teach in the seminary where there 
would be more committed students.  

In any event, the report indicates that in 1997 the veteran 
secured a local pastor position serving four rural United 
Methodist churches in his area and that he continued in this 
employment.  The veteran again indicated that due to neck 
disability he found it very difficult to drive safely from 
one congregation to another, and that he would like 
assistance in finding work in his field which does not 
necessitate inordinate driving responsibilities and would 
utilize his education.

The rehabilitation counselor noted that test results 
indicated that the veteran had attitudinal capabilities in 
skilled technology, consumer economics, outdoor, skilled 
business, professional service, and skilled service 
occupations.  It was noted that the latter areas reflected 
the veteran's past employment as a teacher, career counselor, 
and substance abuse counselor.  Other, different testing 
supported the veteran's interest in religious activities, 
writing, and public speaking (noted as being reflective of 
the veteran's present job), but reflected very a low interest 
in teaching, the initially sought after vocational goal.  His 
interest profile was similar to that of psychologist, author, 
legal assistant, librarian, newspaper reporter, chemical 
dependency counselor, guidance counselor, religious leader, 
and personnel manager.

The counselor advised the veteran that he had bona fide 
transferable skills in the area of chemical dependency 
counseling, guidance counseling, teaching, and interpersonal 
skills which could be used for employment.  The veteran 
reportedly accepted this assessment without requesting 
assistance locating employment.

In concluding the counseling report, the counselor noted that 
the veteran applied for Chapter 31 benefits to financially 
allow him to return to school to accumulate proper 
credentials to teach religion in theological seminary, and 
that he indicated that this occupation would allow him to 
avoid necessary driving since turning his head exacerbates 
his physical condition.  
 
The counselor noted that through discussion of the veteran's 
test results, it appeared that he was in an appropriate 
field.  The counselor pointed out that it was likely that he 
could find a job in this area which would not necessitate 
excessive driving, and that he could benefit from personal 
counseling to facilitate readjustment to civilian life and 
augment his counseling and guidance proficiency.  The 
counselor also noted that physical therapy may also be 
reinstituted to improve the veteran's cervical mobility.  The 
veteran was reportedly amenable to both initiatives.

In a May 1998 Counseling Record - Narrative Report 
(Supplemental Sheet) (VA Form 28-1902n), a VA counselor, in a 
"need determination," confirmed that the veteran has 
overcome any effects of an impairment of employability, and 
determined that he did not have an employment handicap.  The 
counselor pointed out that the veteran was currently 
employed, and had significant education and work experience 
which would permit him to secure suitable entry level 
employment in an occupation compatible with his interests and 
abilities.  He noted the veteran's various occupations (noted 
above), and that he secured a local pastor position in 1997 
and continues in that position.  

During the October 1998 RO hearing (before a VA counseling 
psychologist and vocational rehabilitation counselor), the 
veteran testified that the Masters level degree is the 
minimum level requirement for local pastors and that at the 
current position he was in, he served four small rural 
churches which any given Sunday required 150 miles of road 
time (to go from one church to the other).  He related that 
he was seeking to continue building his credentials by 
obtaining the Clinical Pastoral Education (CPE) to be able to 
work without the extensive road travel, which was adversely 
effecting his physical condition (the veteran explained that 
CPE training was necessary to obtain positions in local 
hospitals or chaplain positions).  He noted that he could not 
keep this grinding pace for long, and did not want to wait 
until his condition became even more severe.

The veteran testified that he had not done "a great deal" 
to seek other opportunities of employment outside of what he 
was doing but inside the social services field.  He noted 
that such was probably due to his desire to remain in 
counseling, particularly in the ministry.

The veteran was afforded a VA compensation examination in 
October 1999, the report of which indicates that he 
experiences low back pain subsequent to exertion, but that he 
related that he avoids activity that causes these problems.  
The report also notes that the veteran was now a chaplain at 
a hospital in Lynchburg, Virginia and that as such he does 
not do much in terms of physical exercise or exertion.  


II. Legal analysis.

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.40 (2000).  An "employment handicap" is defined as an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with her/his abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101 (West 1991 & 
Supp. 2000); 38 C.F.R. § 21.51(b) (2000).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. §  21.51(c) (2000).

The law provides that an "employment handicap" does not exist 
when either the veteran's employability is not impaired, that 
is, when a veteran who is qualified for suitable employment 
does not obtain or maintain such employment for reasons 
within his/her control, or when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his/her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2)(i) & 
(iii) (2000).

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's service-connected disability must exist in order to 
receive Chapter 31 educational benefits.  In this case, the 
Board concurs with the determination that the veteran has no 
employment handicap.  

While the counseling psychologist found that the veteran 
suffers some impairment of employability, the evidence 
associated with the claims and vocational rehabilitation 
files persuasively shows that that the veteran has overcome 
that impairment by obtaining and maintaining employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  The evidence shows that during service, the 
veteran obtained his BA in English and subsequently earned a 
Master of Divinity degree, and that he worked as a book and 
record keeper, a substance abuse counselor, and a career 
counselor during service.  After separating from service, the 
evidence shows that the veteran worked as a teacher and as a 
local pastor.  The most recent evidence of record, the VA 
examination report dated in October 1999, indicates that he 
is a chaplain at a hospital, a position that he had 
essentially expressed interest in during the October 1998 
hearing (noting that, among other things, that such a 
position would be less physically taxing on him given his 
service connected disabilities).   

Thus, and from a longitudinal review of the record, it is 
apparent that the veteran has overcome any employment 
handicap that may have been present and an employment 
handicap does not exist.  38 C.F.R. § 21.51(f) (2000).

Again, there is no evidence of record suggesting that the 
veteran was denied employment due to any disability, lack of 
educational training, or as a result of an employer's 
negative attitudes towards him because of his service-
connected (or for that matter, nonservice-connected) 
disabilities.  The May 1998 Counseling Record-Narrative 
Reports show that although the veteran experiences symptoms 
associated with his service-connected disabilities 
(particularly the cervical spine disability), these 
disabilities do not interfere with his chosen career.  
Accordingly, the Board finds that the veteran has overcome 
any impairment of employability and an employment handicap 
does not exist.

While the Board appreciates the veteran's desire to further 
his education, vocational rehabilitation services are not 
warranted in the absence of a continuing employment handicap.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  Significantly, and as noted above, the 
veteran has apparently obtained a position he expressed 
interest in during the October 1998 hearing (the Board notes 
that the decision herein would be no different had the 
veteran not obtained such a position, given his other 
endeavors and/or potential endeavors, which were not/would 
not be hindered by his service-connected disability).

In light of the foregoing, the Board concludes that the 
veteran's disabilities do not prevent him from obtaining or 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has not been demonstrated as contemplated under 38 U.S.C.A. 
§ 3102 (West 1991 & Supp. 2000) and 38 C.F.R. § 21.51 (2000).  
The veteran's claim, therefore, must be denied.

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether the 
veteran is entitled to Chapter 31 benefits by virtue of 
38 U.S.C.A. § 3102(2) (West 1991 & Supp. 2000), which is 
premised on a "serious employment handicap," since a finding 
of "serious employment handicap" is predicated, in part, on 
the finding of an "employment handicap."  Not only is there 
no evidence of record of an employment handicap, as analyzed 
above, but there is also no finding by a VA counseling 
psychologist of a serious employment handicap. See 38 C.F.R. 
§ 21.52(f) (2000).

Based on the analysis above, the Board concludes that the 
evidence is not evenly balanced and the preponderance of 
evidence is against the veteran's claim of entitlement to 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.


ORDER

The veteran is not entitled to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  The 
appeal is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

